Citation Nr: 1729058	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-45 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for a bilateral ankle disability.

3.  Entitlement to an initial compensable evaluation for bilateral pes planus.

4.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae.

5.  Entitlement to an initial compensable evaluation for burn scarring of the left forearm, wrist, and thumb.

6.  Entitlement to an initial compensable evaluation for right shoulder, status post arthroscopy.

7.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

8.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical, thoracic, and lumbar spine.

9.  Entitlement to an initial evaluation in excess of 10 percent for allergic rhinitis.

10.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

11.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

12.  Entitlement to an initial compensable evaluation for an umbilical scar, post hernia repair.

13.  Entitlement to an initial compensable evaluation for right index finger residuals, including scarring.

14.  Entitlement to an initial compensable evaluation for bilateral wrist tendonitis.

15.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO issued a statement of the case in September 2009.  Since then, relevant treatment records have been associated with the claims file without the issuance of a supplemental statement of the case (SSOC).  Applicable VA regulations require that pertinent evidence must be referred to the agency of original jurisdiction (the RO) for review and preparation of a SSOC.  38 C.F.R. § 19.37 (2016).  Furthermore, the Veteran's representative wrote in June 2017 that the Veteran does not waive RO review of this evidence.  Therefore, an SSOC must be prepared.

The Veteran last had a VA examination related to his claim for increased ratings in August 2006.  In light of the state of the record, the Board finds that the Veteran must be afforded contemporaneous VA examinations to assess the current severity of these disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

In regards to the claim for service connection for bilateral hearing loss, at an August 2006 VA examination, the Veteran's hearing loss did not meet the level of severity to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  He must be scheduled for a new examination before the claim can be decided on the merits to assess the current severity of his hearing loss.  See Stefl, 21 Vet. App. at 125.  In addition, an opinion should be obtained regarding whether it is related to service.

VA treatment records were submitted in July 2017.  However, they do not appear to be the Veteran's complete records.  The duty to assist requires that the Veteran's complete VA treatment records be obtained before the claim can be decided on the merits.  See 38 C.F.R. § 3.1589(c)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records.

2.  Thereafter, schedule the Veteran for appropriate VA examinations to ascertain the severity of the disabilities listed above for which he is seeking increased ratings.  The claims file must be made available to and reviewed by the examiners.  All appropriate tests and studies should be conducted and the results reported.

The VA examiners must address the extent of functional and industrial impairment that is due to the applicable disabilities and furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity, including employment.  All opinions must be supported by a complete rationale.

3.  Schedule the Veteran for a VA examination for hearing loss.  The claims folder should be made available and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported.

The examiner must opine as to whether it is at least as likely as not that any diagnosed hearing loss is related to or had its onset during service or within a year of service.  

A complete rationale must be provided.  If an opinion cannot be expressed without resorting to speculation, the examiner must state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

4.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


